                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:13-CR-00263-RJC
USA                                         )
                                            )
    v.                                      )              ORDER
                                            )
RASHON DONTE HUNTER (4)                     )
                                            )

         THIS MATTER is before the Court upon motion of the defendant pro se for

increased time in home confinement. (Doc. No. 456).

         Title 18, United States Code, Section 3624(c) allows the Bureau of Prisons

(BOP) to place a prisoner in pre-release custody under conditions, including home

confinement, for the last portion of his sentence to prepare him for re-entry into the

community. The Second Chance Act of 2007, among other things, expanded the

allowable time period for pre-release custody from six to twelve months, but limits

the time in home confinement to six months. Pub. L. No. 110 199, § 251, 122 Stat.

657, 692-93 (2008). The Act clearly states that it does not alter the BOP’s authority

to designate the place of the prisoner’s imprisonment under 18 U.S.C. § 3621 and

prohibits a court from ordering that a sentence be served in a community

confinement facility. Id. The First Step Act of 2018 amended § 3624(c) by adding a

sentence directing the BOP to place qualifying prisoners on home confinement for

the maximum amount of time permitted. Sec. 602, Pub. L. 115-135 (2018).

         The defendant states the BOP has designated him for two months’ home

confinement beginning in December 2020, but he seeks six months beginning in

August. (Doc. No. 456: Motion at 1). Although the Court appreciates the



          Case 3:13-cr-00263-RJC Document 457 Filed 05/18/20 Page 1 of 2
              defendant’s efforts to improve himself during confinement, his plans for

              employment after release, and his desire to care for his grandmother, the Court is

              without authority to increase his time in home confinement.

                       IT IS, THEREFORE, ORDERED that the defendant’s motion is

              DISMISSED.

                       The Clerk is directed to certify copies of this order to the defendant, to the

              United States Attorney, the United States Marshals service, and the United States

              Probation Office.


Signed: May 18, 2020




                                                            2

                        Case 3:13-cr-00263-RJC Document 457 Filed 05/18/20 Page 2 of 2
